Case 1:19-cv-24380-MGC Document 4 Entered on FLSD Docket 09/11/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-24380-Civ-COOKE/REID

 LAZARO GINEBRA-VERA,

         Movant,
 v.
 UNITED STATES OF AMERICA,

         Respondent.
  ______________________________/
                 ORDER ADOPTING REPORT OF MAGISTRATE JUDGE
         THIS MATTER was referred to the Honorable Lisette M. Reid, United States
 Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B) and Administrative Order 2003-19
 of this Court, for a ruling on all pre-trial, non-dispositive matters and for a Report and
 Recommendation on any dispositive matters. ECF No. 2. On November 25, 2019, Judge
 Reid issued a Report and Recommendation of Magistrate Judge, recommending the Court
 deny the Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255
 (ECF No. 1) for lack of jurisdiction. ECF No. 3. Movant did not file objections to Judge
 Reid’s Report, and the time to do so has passed.
         Having considered Judge Reid’s Report, the Motion to Vacate, and the relevant legal
 authorities, the Court finds Judge Reid’s Report clear, cogent, and compelling.
 Accordingly, it is ORDERED and ADJUDGED that the Court ADOPTS Judge Reid’s
 Report and Recommendation of Magistrate Judge (ECF No. 3). The Motion to Vacate
 (ECF No. 1) is DENIED for lack of jurisdiction. The Clerk shall CLOSE this case.
          DONE and ORDERED in Chambers at Miami, Florida, this 11th day of September
 2020.




 Copies furnished to:
 Lisette M. Reid, U.S. Magistrate Judge
 Lazaro Ginebra-Vera, pro se
